Citation Nr: 1730987	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-36 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected status post-operative right knee injury with osteoarthritis.

2. Entitlement to a rating in excess of 10 percent for status post-operative right knee injury with osteoarthritis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1991 to December 1991, with additional periods of service in the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

As discussed in the Board's November 2015 remand, the Board found that the issue of a total disability rating based on individual unemployability (TDIU) was raised by the record and considered it to be part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record). 

In November 2015, the Board remanded the issues on appeal for additional development.  The Board finds that the RO did not substantially comply with the November 2015 remand because, as discussed below, the requested development was not completed adequately.  Thus, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but there was not substantial compliance with the November 2015 remand.  The Board finds that the duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is again necessary.

Regarding the service connection claim, the Veteran contends in part that his back disability is secondary to his service-connected right knee disability.  In the November 2015 remand, the Board found an August 2009 VA examination of the Veteran's back inadequate because the examiner failed to discuss whether the Veteran's service-connected right knee disability aggravated (worsened) his back disability.  38 C.F.R. § 3.310(b).  Accordingly, the Board found that the Veteran should be afforded a VA addendum opinion that addressed this issue.  The Board's November 2015 remand's third instruction provided in part (emphasis added):

Following the development in Remand paragraphs 1 and 2, forward the Veteran's claims folder to an examiner for an addendum opinion regarding the Veteran's back disability.  The examiner is requested to review the claims folder, to include this remand.  Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability had its onset during the Veteran's active service or is otherwise causally related to his service. 

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by his service-connected right knee. 

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated by his service-connected right knee....

Furthermore, regarding the increased rating claim, the Board found that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right knee disability.  The Board explained that the last VA examination of this condition was in August 2009 and statements from the Veteran indicated that this condition had worsened since then.  Accordingly, the fourth remand instruction provided, "Following the development in Remand paragraphs 1 through 3, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee...."	 

In February 2017, the RO requested a VA back examination (although the remand did not require one), medical opinions regarding the back claim, and a VA knee examination.  A CAPRI notation dated March 2017 indicates that both requested VA examinations and the requested medical opinion were cancelled.  The cancellation reasons for both VA examinations and the medical opinion were coded as "Veteran refused exam."  However, the cancellation comments for both VA examinations and the medical opinion noted that the Veteran reported that he was working out-of-state and would not be back until June.  

The RO failed to provide medical opinions for the back claim as instructed by the November 2015 remand.  Such opinions would not necessarily have required an examination of the Veteran; therefore, even assuming that he refused to attend the scheduled VA back examination, which was not requested by the remand, that was not a sufficient reason to cancel the requested medical opinion.  Accordingly, the Board finds that the RO did not substantially comply with the Board's November 2015 remand.  Stegall, supra.  

Furthermore, the Veteran's VA examination notices are not of record, and the RO did not document in detail specific communications with the Veteran regarding the scheduling conflict.  Therefore, it is not clear whether the Veteran failed to report for his scheduled VA back and knee examinations or notified VA of his work conflict beforehand.  Given these issues, as well as the ambiguity between the cancellation comments noting a specific reason for his inability to attend the VA examinations and the coded cancellation reason, the Board will liberally construe the comments in the Veteran's favor.  Thus, the Board finds that, contrary to the cancellation code, these comments suggest that he did not "refuse" the VA examinations, but rather had a temporary work conflict that he communicated to VA personnel.  To the extent that the Veteran failed to report to the VA examinations due to this work conflict, the Board finds that these circumstances constitute good cause.  See 38 C.F.R. § 3.655(a).  There is no evidence that the RO made any attempts to reschedule the VA examinations for after the Veteran's return from his out-of-state job in June 2017, less than three months after these VA examinations and the medical opinion were cancelled.  

In summary, the Board will afford the Veteran another opportunity to appear for the requested VA knee examination and for the RO to provide the requested medical opinion regarding his back condition.  As the prior remand did not in fact request a VA examination of the back, but rather only requested an addendum opinion, the VA examiner who provides the opinion may decide whether another VA examination of the back is necessary.

While the Board is remanding the back and knee claims for the reasons discussed above, the Veteran should understand that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate these claims, including keeping his contact information up-to-date, attending VA examinations, and timely communicating with VA in the event of a scheduling conflict.  See, e.g., 38 C.F.R. §§ 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  The Veteran should be aware that a failure to appear at a scheduled VA examination without good cause may result in his claims being decided based on the available medical evidence or, if appropriate, denied.  See 38 C.F.R. § 3.655(b).

As the TDIU claim is inextricably intertwined with the remanded increased rating claim, it will also be remanded pending adjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Finally, any outstanding VA treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's outstanding medical records from the VAMC Fayetteville (including the Hamlet CBOC) from July 2015 to the present. 

2. Schedule the Veteran for a VA examination with the appropriate medical professional to determine the current nature and severity of his service-connected right knee disability.  The Veteran's claims file should be provided to the examiner.  Any testing deemed necessary should be performed.  

The examiner should address the functional impact of the Veteran's service-connected right knee disability on his ability to work, including his ability to function in an occupational environment and functional limitations.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, provide the Veteran's claims file to an appropriate medical professional for an addendum medical opinion concerning his back disability.  The examiner should review the complete claims file, note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should provide the following opinions: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability had its onset during active service or is otherwise causally related to service. 

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by his service-connected right knee disability. 

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated (i.e., worsened) by his service-connected right knee disability.  

The VA examiner should address the functional impact of the Veteran's back disability on his ability to work, including his ability to function in an occupational environment and functional limitations.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




